823 A.2d 854 (2003)
360 N.J. Super. 490
Robert C. BROWN, Plaintiff-Respondent,
v.
Dr. and Mrs. Vincent B. PICA, Defendants-Appellants.
Superior Court of New Jersey, Appellate Division.
Argued February 11, 2003.
Decided June 2, 2003.
Michael B. Oropollo, New York City, argued the cause for appellants (Harwood *855 Lloyd, attorneys; Mr. Oropollo, of counsel and on the brief).
Jeanette Estremera, Lawrenceville, argued the cause for respondent (Edward S. Kahn, attorney; Ms. Estremera, on the brief).
Thomas W. Ladd, Newark, argued the cause for Estate of Dr. Pica (McCarter & English, attorneys).
Before Judges STERN, COLLESTER and ALLEY.
PER CURIAM.
Defendants appealed from the "Second Order Amending [the] Final Judgment and Other Relief," entered on October 10, 2001, awarding plaintiff a total of $1,324,585.20, plus post-judgment interest.[1]
Approximately two months after oral argument before us, the parties advised the Clerk of this court that the case, which impacted on the administration of Dr. Pica's estate, had been settled in principle. We appreciate such advice, at the earliest opportunity, even before an actual settlement is reached, because it permits us to concentrate our time and resources on matters which must be decided and not an appeal which may subsequently become moot before an opinion is filed. We indicated our willingness to accommodate settlement efforts for a reasonable period of time and asked for a report on the status of such efforts by May 16, 2003. The parties did so. We are now advised that the parties have reached an amicable settlement of the underlying case, thereby resolving the appeal. Accordingly, we do not pass on any issue before the trial court, and dismiss the appeal.
Despite our appreciation of the communications from counsel in this case, we take this opportunity to remind the bar of its obligation, too often disregarded, to advise us, as expeditiously as possible, of a settlement or potential settlement of the case.
The appeal is dismissed with prejudice and without costs.
NOTES
[1]  The award included $20,659.03 for "past lost wages," $47,962.19 for "medical expenses," and a molded 65% of the jury award for "disability, impairment [and] loss of enjoyment" in the amount of $975,000 plus $253,500 in interest on that award, and approximately $30,000 in fees and costs under the offer of judgment rule, R. 4:58-2. The order under review amends the award referred to in Judge Sabatino's opinion on the motion for new trial. Brown v. Pica, 360 N.J.Super. 565, 566-67, 823 A.2d 899, (2001).